Citation Nr: 0718560	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO granted service connection and assigned an 
initial 10 percent rating for Type II diabetes mellitus 
(associated with herbicide exposure), effective April 8, 
2003.  In August 2003, the veteran filed a notice of 
disagreement (NOD) with the assigned rating.  A statement of 
the case (SOC) was issued in February 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2004.  Subsequently, the 
RO issued supplemental SOCs in May 2004, January 2005, and 
October 2005 (which address additional evidence received 
concerning the veteran's claim for a higher initial rating 
and reflect the continued denial of the claim).

In October 2004, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

For the reasons expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board finds that further RO action on the veteran's claim 
for a higher initial rating for Type II diabetes mellitus is 
warranted.  

In December 2006, after the appeal had been certified to the 
Board, the veteran's representative notified the RO of the 
veteran's report that a physician at the VA Medical Center 
(VAMC) in Manchester, New Hampshire, had placed him on an 
oral hypoglycemic agent (Metformin HCL-500 mg) and restricted 
diet for his diabetes.  As such records may support a higher 
rating for the diabetes mellitus (under 38 C.F.R. § 4.119, DC 
7913 (2006)), the representative requested that VA obtain the 
identified treatment records.  

The Board notes that claims file currently includes VA 
outpatient treatment records from the Manchester VAMC, most 
recently dated January 2005, and from the Tilton VA Outreach 
Clinic, most recently dated June 2005.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from each identified facility since 
June 2005, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present additional information and evidence pertinent to his 
higher rating claim, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West  
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards assignment of disability ratings and 
effective dates. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA (to include arranging for 
the veteran to undergo further VA examination, if warranted) 
prior to adjudicating the claim on appeal.  Adjudication of 
the claim should be based upon consideration of all evidence 
added to the record since the appeal was certified to the 
Board, and the RO should specifically address whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manchester VAMC and the Tilton VA Outreach 
Clinic copies of all outstanding records 
of evaluation and/or treatment for 
diabetes mellitus, from January 2005 to 
the present.  In requesting these records 
from each identified facility, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the appellant 
and his representative a letter requesting 
that the appellant provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for a 
higher initial rating for diabetes.  The 
RO should also invite the veteran to 
submit any pertinent evidence in his 
possession.

The RO should also ensure that its notice 
to the appellant meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability ratings 
and effective dates, as appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further examination, if 
warranted), the RO should adjudicate the 
claim for an initial rating in excess of 
10 percent for Type II diabetes mellitus 
in light of all pertinent evidence (to 
include all that added to the record since 
the RO's February 2006 certification of 
the appeal to the Board) and legal 
authority.  The RO should specifically 
address whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



